The statute does not require notice of the petition to be given during the six months within which the application must be made. The application was made to the court when the petition was filed and presented to the justice holding the trial term (Clark v. Slayton, 63 N.H. 402); and this was done seasonably. Notice in such cases is not to be indefinitely delayed; but no fault of that kind appears. The only error was in making the application in a wrong county, and that was cured by the transfer. Bartlett v. Lee, 60 N.H. 168.
Exception overruled.
BINGHAM, J., did not sit: the others concurred. *Page 42